Exhibit 10.01

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT WAS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE
24b-2, PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
OMITTED INFORMATION WAS REPLACED WITH ASTERISKS.

TECHNOLOGY AND PATENT LICENSE AGREEMENT

This Technology and Patent License Agreement (“Agreement”) is entered into by
and between Tele Atlas North America, Inc. (“TANA”) and Cobra Electronics
Corporation (“Licensee”) as of this 31 day of March 2006 (“Effective Date”).

BACKGROUND

TANA owns certain technology relating to building a mapping database and
accessing the resulting database and certain patents relating to navigation
devices. Licensee develops and manufactures navigation devices that utilize
mapping data and wishes to obtain a license to certain TANA technology and
patents on the terms and conditions of this Agreement.

AGREEMENT

1. DEFINITIONS

1.1. “Affiliate” with respect to a party means any entity controlling,
controlled by, or in common control with such party.

1.2. “Component Upgrades” means improvements to the *** Software made by TANA
after the Effective Date and commercially deployed as part of an application
developer program.

1.3. “*** Software” means the software components, libraries and *** listed on
Exhibit A.

1.4. “Field of Use” ***.

1.5. “*** Technology” means the *** Software in source code form, the related
engineering documentation delivered to Licensee, the *** Format Technology and
the know-how and technical information related to the foregoing owned by TANA as
of the Effective Date and the Component Upgrades delivered to Licensee after the
Effective Date.

1.6. “*** Format Technology” means the TANA proprietary technology enabling the
conversion of raw map data to the TANA *** format.

1.7. “Patent Licensed Unit” means any product which, but for the license granted
herein, would infringe a claim in the Patent Rights.

1.8. “Patent Rights” means the patents and patent applications listed on Exhibit
B, all divisions and substitutions thereof; including any extensions, reissues,
and re-examinations, and all foreign counterparts owned by TANA and with respect
to which TANA has the right to grant licenses of the scope granted herein.



--------------------------------------------------------------------------------

1.9. “Royalties” means royalties payable in respect of Technology Licensed Units
and Patent Licensed Units.

1.10. “***” means the *** Technology or derivatives thereof in human readable
form.

1.11. “TANA Competitor” means an entity identified on Exhibit D as updated from
time to time by TANA in its reasonable discretion and Affiliates of such
entities.

1.12. “Technology Licensed Unit” means any product that utilizes, incorporates,
is based on or was derived using any *** Technology or derivative thereof.

1.13. “Technology Royalty Term” means that period beginning on the date the
first royalty payment in respect of a Technology Licensed Unit accrues and
ending *** from that date.

2. LICENSE GRANT

2.1. Technology License. Subject to the terms and conditions of this Agreement,
TANA hereby grants to Licensee a *** license, ***, to the *** Technology for
internal use to develop software applications for use and distribution solely in
object code form and, during the Technology Royalty Term, solely for use in the
Field of Use. ***. For clarification, Licensee may not provide derivative works
to third parties in ***. Licensee shall not provide any derivative works to a
TANA Competitor. In the event that Licensee desires to expand the Field of Use
to include products developed and promoted for commercial use the parties will
negotiate in good faith to agree on terms applicable to such use. The *** data
deliverables identified on Exhibit A (“*** Data”) are provided solely for
internal development and testing purposes, may not be commercialized or
distributed in any manner and shall be returned to TANA (or destroyed at TANA’s
request) after *** from the Effective Date.

2.2. Restrictions. Licensee may not distribute or sublicense the *** Software.
***.

2.3. Patent License. Subject to the terms and conditions of this Agreement, TANA
hereby grants to Licensee a *** license, ***, under the Patent Rights to make,
have made, import, use, offer for sale and sell Patent Licensed Units in the
Field of Use.

2.4. Reservation of Rights. All rights not expressly granted herein are reserved
to TANA and no other rights shall be created by implication, estoppel or
otherwise. Nothing will restrict TANA’s rights with respect to the Patent Rights
or rights to use or sublicense the *** Software or *** Technology in whole or
part.

2.5. Covenant Not to Sue. In partial consideration for the rights and
obligations contained herein, Licensee agrees not to enforce against TANA or its
Affiliates any patent right owned or controlled by Licensee which TANA or its
Affiliates may infringe in practicing any invention claimed in the Patent
Rights.

 

2



--------------------------------------------------------------------------------

3. DELIVERY AND ENGINEERING SUPPORT.

3.1. Technology Transfer. Promptly after the Effective Date, TANA will deliver
to Licensee the tangible embodiments of the *** Technology. TANA will provide a
total of *** man-weeks of engineering support to transfer the *** Technology to
Licensee without charge as follows: *** engineering man-week will be provided to
Licensee after the delivery of all *** Software components and documentation;
*** engineering man-weeks will be provided to Licensee beginning one month after
the delivery of all identified components and may be spread out over the
succeeding four months. For clarification purposes a “man-week” shall mean forty
(40) working hours. Licensee will identify a team responsible for accepting the
technology transfer and the parties will agree on times, locations and
scheduling. Any additional engineering support beyond the *** engineering
man-weeks must be agreed upon in writing, set forth in a statement of work and
will be billable to Licensee at a rate of $*** per hour.

3.2. Component Upgrades. TANA may at its discretion provide Component Upgrades
to Licensee from time to time in executable form and source code form during the
Technology Royalty Term, ***.

3.3. Optional Custom Engineering Services. TANA has proposed to provide
professional services to Licensee to complete the software development projects
described on Exhibit C. If Licensee elects to engage TANA for such services, or
for other services related to the *** Technology, the parties will be obligated
to proceed only pursuant to one or more mutually agreed upon statements of work
to be executed by both parties, referencing this Agreement and setting forth in
reasonable detail the terms and conditions with respect to such services. If no
specific terms are set forth in the applicable statement of work with respect to
the ownership of deliverable items under such statement of work, then such
deliverable items shall be deemed to be included within the definition of ***
Technology and will be delivered in ***.

4. FEES AND PAYMENT

4.1. *** License Fee. In consideration of the rights granted herein, Licensee
shall pay to TANA a *** license fee of $*** to be invoiced in March 2006 and
payable as follows:

Payment of $*** to be paid within 30 days from the invoice date

Payment of $*** to be paid within 90 days from the invoice date

4.2. Technology Royalties. In consideration of the rights granted in
Section 2.1, during the Technology Royalty Term, Licensee shall pay to TANA a
*** each Technology Royalty Unit leased, sold, licensed, distributed or
otherwise transferred or deployed for commercial use by Licensee. ***. For
clarification,”Year 1”, “Year 2” etc., refers to each 12-month period succeeding
the date on which the first Technology Unit Royalty payment accrues.

 

3



--------------------------------------------------------------------------------

Royalty per Technology Licensed Unit

     ***      ***      ***      ***      ***

*** royalty component

     $***/unit      $***/unit      $***/unit      $***/unit      $***/unit

*** royalty component

     $***/unit      $***/unit      $***/unit      $***/unit      $***/unit

4.3. Patent Royalty. In consideration of the rights granted in Section 2.3,
Licensee will pay *** for each Patent Licensed Unit leased, sold, licensed,
distributed or otherwise transferred or deployed for commercial use by Licensee.
The foregoing royalties are payable until ***. For clarification, to the extent
that a particular unit is both a Technology Licensed Unit and a Patent Licensed
Unit, both Royalties will be due for such unit.

4.4. Payment. ***. Royalties are payable quarterly within 30 days from the end
of each calendar quarter. Royalties accrue at the time the Patent Licensed Unit
or Technology Licensed Unit is shipped or transferred or deployed for commercial
use, as applicable, or at the time the transaction is booked in accordance with
GAAP, if earlier. Royalty payments otherwise due may be offset to account for
units for which a Royalty has previously been paid but which are returned to
Licensee and for which Licensee has paid a refund to the purchaser.

4.5. Taxes. All Royalties required to be paid to TANA pursuant to this Agreement
are to be paid without deduction on account of any taxes of any kind including
withholding taxes. Any taxes applicable to the transactions contemplated herein
shall be the sole responsibility of Licensee, other than US taxes due on the net
income of TANA.

4.6. Reports. Within thirty (30) days after the end of each calendar quarter
Licensee shall provide TANA with a report in reasonable detail stating in each
such report, by country, the number and description of each Technology Royalty
Unit and Patent Licensed Unit leased, sold, licensed, distributed or otherwise
transferred or deployed for commercial use or booked, as applicable, during such
quarter, units returned for refunds, and the calculation of amounts due to TANA.
Concurrently with the making of such reports, Licensee shall pay TANA the
Royalties due.

4.7. Records; Inspection. Licensee shall keep complete, true and accurate books
of account and records for the purpose of determining the Royalty amounts
payable under this Agreement. Such books and records shall be kept at the
principal place of business of Licensee for at least three (3) years following
the end of the calendar quarter to which they pertain and will be open for
inspection during such period by a representative of TANA for the purpose of
verifying the royalty reports and payments. Such inspections shall be made
during ordinary business hours. The representative may be obliged to execute a
reasonable confidentiality agreement prior to commencing any such inspection.
Inspections conducted under this Section shall be at the expense of TANA, unless
an underpayment exceeding *** of the amount stated for any period covered by the
inspection is identified, in which case all costs relating to the inspection and
any unpaid amounts will be paid by Licensee, with interest from the date such
amounts were due. Any and all information gathered during such inspections shall
be deemed to be Confidential Information as defined in Section 8 of this
Agreement whether or not so designated at the time of the inspection.

 

4



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES

5.1. Representations and Warranties. TANA represents and warrants that: (i) it
is the sole and exclusive owner of all right, title and interest in the Patent
Rights; (ii) except with respect to the items identified on Exhibit A as open
source, it has independently developed the *** Technology; (iii) except with
respect to claims identified on Exhibit E, use of the items identified on
Exhibit A as comprising the commercially distributed version of the *** Software
in accordance with the user manuals applicable to such software does not
infringe the intellectual property rights of any third party.

5.2. Disclaimer. Nothing in this Agreement is or shall be construed as:

a) A warranty or representation by TANA as to the validity or scope of any claim
or patent within the Patent Rights;

b) Except as provided in Section 5.1 of this Agreement, a warranty or
representation that anything made, used, sold, or otherwise disposed of under
any license granted in this Agreement is or will be free from infringement of
any patent rights or other intellectual property right of any third party;

c) An obligation to bring or prosecute actions or suits against third parties
for infringement of any of the Patent Rights or misappropriation of any ***
Technology;or

d) Granting by implication, estoppel, or otherwise any licenses or rights under
patents or other rights of TANA or third parties, regardless of whether such
patents or other rights are dominant or subordinate to any patent within the
Patent Rights.

5.3. No Warranties. EXPCEPT AS EXPRESSLY SET FORTH ABOVE IN SECTION 5.1, TANA
AND ITS LICENSORS AND SUPPLIERS GRANT NO WARRANTIES, EXPRESS OR IMPLIED, EITHER
IN FACT OR BY OPERATION OF LAW, BY STATUE OR OTHERWISE, AND TANA AND ITS
LICENSORS AND SUPPLIERS SPECIFICALLY DISCLAIM ANY EXPRESS OR IMPLIED WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF THE PATENT RIGHTS
OR NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.

6. INDEMNIFICATION

6.1. By TANA. TANA agrees to indemnify, defend and hold Licensee and its
directors, officers and employees harmless from and against any and all
liabilities, costs and expenses (including, without limitation, attorneys and
professional fees and related costs of litigation), resulting from a claim
brought by a third party to the extent such claim arises directly out of a
breach by TANA of the representations and warranties set forth in Section 5.1
above (a “Claim”). For clarification, and notwithstanding anything to the
contrary in this Agreement, TANA has no liability to the extent that a Claim is
based upon alteration or modification by Licensee of any *** Technology supplied
hereunder or implementation of the Patent Rights.

 

5



--------------------------------------------------------------------------------

6.2. By Licensee. Except to the extent of TANA’s obligation to indemnify
Licensee in accordance with Section 6.1 above, Licensee agrees to indemnify,
defend and hold TANA and its licensors, suppliers, directors, officers and
employees harmless from and against any and all liabilities, costs and expenses
(including, without limitation, attorneys and professional fees and related
costs of litigation), resulting from a claim brought by a third party to the
extent such claim arises directly out of (i) the development, possession,
manufacture, use, sale or other disposition of Technology Licensed Units or
Patent Licensed Units, or (ii) any breach of this Agreement by Licensee.

6.3. Conditions. Each party’s obligation to indemnify as specified in this
Section 6 will be conditioned on the indemnified party notifying the
indemnifying party promptly in writing of the claim and giving the indemnifying
party full authority, information, and assistance for the defense and settlement
thereof. The indemnified party may choose to assist the indemnifying party in
the defense of such claim at its own expense.

7. Term and Termination.

7.1. Term. Unless and until earlier terminated as permitted herein, this
Agreement shall become effective on the Effective Date and expire on the later
of: ***.

7.2. Termination for Breach. Either party may terminate this Agreement upon
prior written notice in the event that the other party breaches a material term
of this Agreement and fails to cure such breach within 30 days from written
notice to cure by the non-breaching party. Notwithstanding the above, in the
case of a failure to pay any amount due hereunder the period for cure of any
such default following notice thereof shall be ten (10) days and, unless payment
is made within such period, the termination shall become effective at the end of
such period.

7.3. Termination for Insolvency. Either party may terminate this Agreement upon
notice in the event the other party (a) files or has filed against it voluntary
or involuntary proceedings instituted under any bankruptcy or insolvency law, or
a receiver or custodian is appointed for such party, or proceedings are
instituted for corporate dissolution of such party, and such proceedings, if
involuntary, have been dismissed within sixty (60) days after the date of
filing, or (b) if such party makes an assignment for the benefit of creditors.

7.4. Effect of Termination.

a) Accrued Rights and Obligations. Expiration or termination of this Agreement
for any reason shall not release any party hereto from any liability which has
already accrued to the other party or which is attributable to a period prior to
such termination nor preclude either party from pursuing any rights and remedies
it may have hereunder or at law or in equity with respect to any breach of this
Agreement. It is understood and agreed that monetary damages may not be a
sufficient remedy for any breach of this Agreement and that the non-breaching
party may be entitled to injunctive relief as a remedy for any such breach. Such
remedy shall not be deemed to be the exclusive remedy for any such breach of
this Agreement, but shall be in addition to all other remedies available at law
or in equity.

 

6



--------------------------------------------------------------------------------

b) Return of Confidential Information. Upon any termination of this Agreement,
each party shall promptly return to the other party all Confidential Information
belonging to such other party.

c) Licenses. All licenses granted hereunder shall terminate upon the termination
of this Agreement, however, except in the event of termination by TANA for
Licensee’s failure to make payments due hereunder, Licensee shall be allowed a
period not to exceed *** during which it may fulfill orders, sell off, or
otherwise dispose of inventories which had been ordered, manufactured or were in
the process of manufacture as of the date of termination, subject to the terms
and conditions of this Agreement.

d) End Users. Provided that applicable royalties have been paid with respect to
such units, end users or customers of Licensee who have leased or purchased
Technology Licensed Units or Patent Licensed Units may continue to use such
units without challenge from TANA.

7.5. Survival. Sections 1, 4.5, 4.6, 4.7, 5.1, 5.3, 6, 7.4, 7.5, 8, 9 and 10.2
through 10.14 of this Agreement shall survive the expiration or termination of
this Agreement for any reason. The license rights granted in Section 2 of this
Agreement shall survive expiration (but not termination except to the extent
permitted in Section 7.4 (c)) of this Agreement, subject to the right of TANA to
terminate for breach (pursuant to Section 7.2 which shall survive for such
purpose) of any surviving Sections.

8. CONFIDENTIALITY

8.1. “Confidential Information” means any information, market data, strategies,
pricing information, customer lists, technical data, or know-how which the
disclosing party treats as confidential and which the receiving party knows or
should know is so treated by the disclosing party. Notwithstanding anything to
the contrary herein, Licensee acknowledges that the *** Technology constitutes
valuable trade secrets of TANA and shall remain the Confidential Information of
TANA at all times. Confidential Information does not include information that:
(i) is in the possession of the receiving party at the time of disclosure;
(ii) becomes part of the public knowledge or literature, not as a result of any
inaction or action of the receiving party; (iii) is approved by the disclosing
party, in writing, for release; or (iv) becomes available to the receiving party
from a third party source not bound by any obligation of confidentiality with
respect to such information. Each party agrees not to use or disclose the
Confidential Information disclosed to it by the other party for any purpose
except to fulfill its obligations or exercise its rights under this Agreement.
Each party agrees that it will take all reasonable measures to protect the
secrecy of and avoid disclosure or use of Confidential Information of the other
in order to prevent it from falling into the public domain or the possession of
persons other than those persons authorized hereunder to have any such
information, which measures shall include at least a reasonable degree of care.

8.2. Permitted Disclosures. Either party may provide a copy of this Agreement to
persons and/or entities who are under obligations of confidentiality
substantially similar to those set forth in this Agreement to the extent
necessary to comply with legal disclosure obligations in connection with due
diligence review of such party relating to potential financing transactions,

 

7



--------------------------------------------------------------------------------

acquisitions, bank loans and similar transactions. Either party may also provide
a copy of this Agreement to: (i) the party’s public accounting firm in
connection with the preparation or review of financial or tax information, and
(ii) to the party’s outside legal advisors in connection with obtaining legal
advice relating to this Agreement, the relationship established by this
Agreement or any related matters. Either party may disclose the existence or
contents of this Agreement as required by any public regulatory body such as,
but not limited to, the Securities and Exchange Commission. In the event of such
required public disclosure, each party may request to review the planned
disclosure of the other party prior to the party’s disclosure.

8.3. Public Announcement. Neither Licensee nor TANA shall make any public
announcement or public statement with respect to the existence or the terms of
this Agreement or the transactions contemplated hereby without the prior written
consent of the other party as to the contents of such announcement or statement.

9. LIMITATION OF LIABILITY

IN NO EVENT SHALL TANA BE LIABLE FOR SPECIAL, INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OF ANY KIND EVEN IF ADVISED OF THE POSSIBLITY OF SUCH
DAMAGES, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT. EXCEPT WITH
RESPECT TO AMOUNTS PAYABLE TO THIRD PARTIES IN CONNECTION WITH A CLAIM UNDER
SECTION 6, IN NO EVENT WILL TANA’S LIABILITY FROM ANY AND ALL CAUSES RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT EXCEED THE AMOUNTS PAID HEREUNDER DURING
THE TWENTY-FOUR MONTH PERIOD IMMEDIATELY PRECEEDING SUCH CLAIM. LICENSEE AGREES
THAT TANA’S LICENSORS AND SUPPLIERS SHALL HAVE NO LIABILITY IN CONNECTION WITH
THIS AGREEMENT.

10. General

10.1. Assignment. Licensee may not assign this Agreement to any third party
without the prior written consent of TANA, which shall not be unreasonably
withheld, except that such consent shall not be required for an assignment in
connection with a merger or sale of substantially all the business or assets to
which this Agreement relates, provided the acquiring entity assumes all
obligations hereunder and Licensee remains liable for all obligations arising
prior to the assignment. Notwithstanding the foregoing, Licensee may not assign
this Agreement under any circumstances to a TANA Competitor. The license rights
granted herein may be assigned to an Affiliate of Licensee without the prior
consent of TANA so long as Licensee remains liable as a guarantor for such
Affiliate’s performance, provided that such Affiliate is not a TANA Competitor.
This Agreement will bind and inure to the benefit of the parties and their
respective successors and permitted assigns.

10.2. Notice. Any notice provided for or permitted under this Agreement must be
in writing and will be treated as having been given when (a) delivered
personally, (b) sent by confirmed facsimile, or (c) sent by nationally
recognized commercial overnight courier with written verification of receipt, to
the party to be notified, at the address set forth below, or at such other place
of which the other party has been notified in accordance with the provisions of
this Section.

 

8



--------------------------------------------------------------------------------

If to Licensee:

 

  

    Bill Chamberlain (Jim Bazet)                        

    6500 West Cortland Street

    Chicago, IL 60707

  

Pran Jha, Esq.

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

 

  If to TANA:   General Counsel   Tele Atlas   11 Lafayette Street   Lebanon, NH
03766-1445   Fax: (603) 643-0315

Such notice will be treated as having been received upon the earlier of actual
receipt or three (3) days after posting.

10.3. Waiver. No term or provision hereof will be considered waived by either
party, and no breach excused by either party, unless such waiver or consent is
in writing signed on behalf of the party against whom the waiver is asserted. No
consent by either party to, or waiver of, a breach by either party, whether
express or implied, will constitute a consent to, waiver of, or excuse of any
other, different, or subsequent breach by either party.

10.4. Severability. If any term of this Agreement is held invalid or
unenforceable for any reason, such term or the remainder of such term shall be
amended to achieve as closely as possible the economic effect of the original
term and all other terms shall continue in full force and effect.

10.5. Marking. Licensee agrees to affix to all applicable products or product
packaging made or sold by it under the terms of this Agreement the number of
each patent of the Licensed Patents claiming an invention embodied in such
product or, alternatively, a list of all Licensed Patents in a manner which is
adequate to provide notice under the terms of 35 United States Code Section 287.

10.6. Governing Law. This Agreement shall be governed by and construed under the
laws of the United States and the State of California as applied to agreements
entered into and to be performed entirely within California between California
residents.

10.7. Arbitration. The parties agree that any dispute, claim or controversy
arising out of this Agreement shall be finally settled by binding arbitration
under the rules of the American Arbitration Association (“AAA”) by a single
arbitrator shall be selected according to AAA rules. The arbitrator shall have
the power to enter any award that could be entered by a Judge of the Superior
Court of the State of California sitting without a jury, and only such power.
The arbitration award may be enforced in any court having jurisdiction over the
parties and the subject matter of the arbitration. Notwithstanding the
foregoing, either party may file suit in any court having jurisdiction over the
parties and the subject matter of the dispute if necessary to seek a temporary
restraining order and/or preliminary injunction to enjoin the other party from
misappropriating, or infringing, any intellectual property right of the moving
party, or to enforce any arbitration award, and the parties consent to the
jurisdiction of the state and federal courts located in the State of California
for such purposes.

 

9



--------------------------------------------------------------------------------

10.8. Force Majeure. Neither party will be liable for any failure or delay in
performance under this Agreement to the extent due to causes beyond the
reasonable control of such party. In the event of the happening of such a cause,
the party whose performance is so affected will give prompt, written notice to
the other party, stating the period of time the same is expected to continue and
shall use commercially reasonable efforts to cure the delay. Such delay will not
be excused under this Section for more than ninety (90) days.

10.9. Entire Agreement. This Agreement, including all exhibits to this
Agreement, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements with respect thereto,
whether written or oral.

10.10. Amendment. This Agreement may be amended or supplemented only by a
writing that is signed by duly authorized representatives of both parties.

10.11. Relationship of the Parties. The parties to this Agreement are
independent contractors. There is no relationship of agency, partnership, joint
venture, employment, or franchise between the parties. Neither party has the
authority to bind the other or to incur any obligation on its behalf.

10.12. Construction of Agreement. This Agreement has been negotiated by the
respective parties and their attorneys and the language shall not be construed
for or against any party. The titles and headings herein are for reference
purposes only and shall not in any manner limit the construction of this
Agreement, which shall be considered as a whole.

10.13. Certain Usages. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, and the singular
includes the plural. The term “including” means “including, but not limited to.”
“All” includes “any” and “any” includes “all.” “Or” is not exclusive. The term
“person” includes natural persons and all forms of legal entities.

10.14. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument. If this Agreement is executed in counterparts, no
signatory hereto shall be bound until both the parties named below have duly
executed and delivered to the other party a counterpart of this Agreement.

 

“TANA”     “Licensee” By  

/s/ Ilse R. Ramsey

    By  

/s/ James R. Bazet

Name:   Ilse R. Ramsey     Name:   James R. Bazet Title:   VP, Finance &
Administration     Title:   President & CEO Date   3/31/2006     Date  
3/31/2006

 

10



--------------------------------------------------------------------------------

Exhibit A

Deliverables

***



--------------------------------------------------------------------------------

Exhibit B

Licensed Patents

***



--------------------------------------------------------------------------------

Exhibit C

Proposed Projects for Professional Services

***



--------------------------------------------------------------------------------

Exhibit D

TANA Competitors

***



--------------------------------------------------------------------------------

Exhibit E

Disclosure Of Claims

***

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT WAS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE
24b-2, PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
OMITTED INFORMATION WAS REPLACED WITH ASTERISKS.